         Case 1:08-cr-00789-RJS Document 420 Filed 06/17/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


         -v-                                                        No. 08-cr-789-1 (RJS)
                                                                          ORDER
 ROBERTO SANCHEZ,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       Before the Court is a renewed request by Defendant Roberto Sanchez for compassionate

release under the First Step Act of 2018, 18 U.S.C. § 3582(c)(1)(A), in light of the COVID-19

pandemic. (Doc. No. 417.) Sanchez previously sought such relief in April in a number of

submissions (Doc. Nos. 406, 409, 411), which the government opposed on procedural grounds

(Doc. No. 414). The Court denied Sanchez’s requests without prejudice to renewal, finding that

he had failed to exhaust his administrative remedies. (Doc. Nos. 410, 416.) Since then, Sanchez

has satisfied that procedural hurdle, and the Court may now consider his motion on the merits.

Although Sanchez has medical conditions that put him at a higher risk of serious health

consequences should he contract COVID-19, the reasons supporting his sentence weigh strongly

against compassionate release at this time. Accordingly, Sanchez’s motion is DENIED.

                                         I. Background

       On February 18, 2009, Sanchez was charged in a superseding indictment with conspiring

to distribute five kilograms or more of cocaine in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846

(Doc. No. 70) for his participation in a conspiracy to traffic hundreds of kilograms of cocaine from

Panama to the United States (Presentence Investigation Report (“PSR”) ¶¶ 11–16). Sanchez used

his trucking company to pick up and deliver the cocaine to co-conspirators in the New York and
         Case 1:08-cr-00789-RJS Document 420 Filed 06/17/20 Page 2 of 7



New Jersey area. (Id.) He recruited his wife and younger brother into the conspiracy (id. ¶¶ 13,

15) and directed other co-conspirators to sell cocaine and give him the profits (id. ¶ 15). One co-

conspirator – Milton Samuels – provided protection for the conspiracy, bringing a handgun to a

money delivery on at least one occasion. (Id. ¶ 16.) Samuels also possessed multiple firearms,

including numerous handguns and an AK-47, that he used in connection with the narcotics

distribution operation. (Doc. No. 343 at 3.) In the course of their investigation, authorities seized

approximately 300 kilograms of the conspirators’ cocaine. (PSR ¶ 16.)

       On March 9, 2009, Sanchez pleaded guilty to Count One of the indictment without a plea

agreement. (Doc. No. 343 at 3.) At sentencing on September 24, 2009, based on its findings that

Sanchez was a leader and organizer of criminal activity involving five or more individuals,

U.S.S.G. § 2D1.1(b)(1), that he knowingly used weapons in furtherance of his narcotics activity,

U.S.S.G. § 3B1.1(a), and that the conspiracy involved 150 kilograms or more of cocaine, the Court

determined that Sanchez’s offense level was 41. (Doc. No. 343 at 4.) Together with a criminal

history category of I, Sanchez’s Guidelines range was 324 to 405 months’ imprisonment. (Id.)

The Court sentenced Sanchez below that range to 240 months’ imprisonment, 5 years’ supervised

release, and a $1 million fine. (Doc. No. 140.) In so doing, the Court recognized Sanchez’s hard

work and support of his family. (Doc. No. 154 (“Sent. Tr.”) at 43.) Nevertheless, the Court

emphasized the “staggering” seriousness of Sanchez’s offense (id. at 46) – trafficking 300

kilograms of cocaine with incalculable destructive potential (id. at 44–45) – his significant

leadership role in the “extensive conspiracy” (id. at 9), his use of his business to corrupt a customs

official (id. at 49–50), and his exploitation of his family during the course of the conspiracy (id. at

48–50). The Court therefore concluded that, given the nature of the offense, Sanchez’s history,

and the need for deterrence, a sentence of 240 months was appropriate. (Id. at 47–50.) Sanchez



                                                  2
         Case 1:08-cr-00789-RJS Document 420 Filed 06/17/20 Page 3 of 7



is currently serving his sentence and is expected to be released on August 25, 2025. (Doc. No. 419

(“Gov’t Opp’n”) at 3.)

       Sanchez’s requests for compassionate release to this Court have been numerous and

disjointed. On November 26, 2019, Sanchez submitted a pro se motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A) based on his remorse and rehabilitation while incarcerated. (Doc.

No. 402 at 2.) He requested a reduction in his sentence to time served, to home confinement, or

to release to halfway house. (Id. at 3.) The motion indicated that he submitted his request to the

Bureau of Prisons (“BOP”) on September 4, 2019. (Id. at 4–6.) On April 9, 2020, Sanchez filed

a pro se letter supplementing his motion for compassionate release in which he referred to his

medical conditions – namely, diabetes and high blood pressure – and the presence of COVID-19

at FCI Elkton in Elkton, Ohio, the facility in which he is housed. (Doc. No. 406.) On April 20,

2020, Sanchez, now represented by counsel, filed a second supplemental submission in support of

his request, principally contending that FCI Elkton “is ill-equipped to contain the pandemic” and

prevent the spread of COVID-19 among inmates, which is particularly dangerous to him because

his medical conditions render him “more likely to experience severe symptoms and complications”

if infected. (Doc. No. 411 at 2.) The Court denied Sanchez’s initial request for compassionate

release, determining that, without more, rehabilitation while incarcerated is not sufficient to

establish an extraordinary and compelling reason for compassionate release. (Doc. No. 416 at 3.)

To the extent that Sanchez based his motion on his health conditions and risk of exposure to

COVID-19, the Court denied the request without prejudice to renewal because Sanchez had failed

to exhaust his administrative remedies with respect to those contentions. (Id. at 3–4.)

       Separately, on April 17, 2020, Sanchez filed a second, counseled request for compassionate

release based on his medical conditions and the presence of COVID-19 at FCI Elkton. (Doc. No.



                                                 3
         Case 1:08-cr-00789-RJS Document 420 Filed 06/17/20 Page 4 of 7



409.) The Court denied the request without prejudice because Sanchez had yet to exhaust his

administrative remedies with the BOP for that request as required by 18 U.S.C. § 3582(c)(1)(A).

(Doc. No. 410 at 2.)

       On May 29, 2020, Sanchez filed a renewed motion for compassionate release, stating that

he has remedied that procedural defect. (Doc. No. 417.) He contends first that extraordinary and

compelling reasons warrant his release, arguing that his medical conditions place him in the “high-

risk” category for “serious complications” if he were to contract COVID-19 (id. at 1) and that FCI

Elkton has “patently failed to adequately protect inmates” (id.) as demonstrated by the 332 inmates

that have tested positive as of the date of his motion (id. at 3). He next argues that the § 3553(a)

factors justify a reduction of his sentence to time served because FCI Elkton’s response to the

pandemic “has dramatically altered the level of punishment” that he has experienced – allegedly

spending “weeks in a locked-down setting” – and that he has thereby “been sufficiently punished”

for his crimes. (Id. at 5.) Sanchez conspicuously fails to address the nature and circumstances of

his offense, including the 300 kilograms of cocaine that he trafficked or the undoubted harm

inflicted by the drugs that he imported and distributed in the United States.

       The government opposes Sanchez’s motion, contending that he has not established

extraordinary and compelling reasons for his release and that the § 3553(a) factors weigh against

his release. (Gov’t Opp’n.)

                                          II. Discussion

       The Court “may not modify a term of imprisonment once it has been imposed except

pursuant to statute.” United States v. Roberts, No. 18-cr-528 (JMF), 2020 WL 1700032, at *1

(S.D.N.Y. Apr. 8, 2020) (internal quotation marks omitted). Section 3582(c)(1)(A) provides one

such exception, often referred to as “compassionate release.” Through that provision, the Court



                                                 4
         Case 1:08-cr-00789-RJS Document 420 Filed 06/17/20 Page 5 of 7



may “reduce” a defendant’s sentence where “extraordinary and compelling reasons warrant such

a reduction,” and such relief would be consistent with both the factors in 18 U.S.C. § 3553(a) and

“applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       Here, Sanchez maintains that the presence of COVID-19 at FCI Elkton and the facility’s

response to the pandemic, together with his heightened risk from diabetes and high blood pressure,

merit compassionate release. The Court disagrees.

       First, although there appears to be no dispute that Sanchez has diabetes and high blood

pressure, which place him at an increased risk of complications if he were to contract COVID-19,

nothing in the record suggests that Sanchez has been “unable to care for himself” or that he has

“been neglected by [FCI Elkton] medical personnel.” See United States v. Hasan-Hafez, No. 16-

cr-221 (KPF), 2020 WL 2836782, at *4 (S.D.N.Y. June 1, 2020); see also United States v.

Fernandez, No. 12-cr-844 (AJN), 2020 WL 3034799, at *2 (S.D.N.Y. June 5, 2020) (in denying

compassionate release, noting that defendant’s “hypertension and diabetes appear[ed] to be well-

managed through medication”). Indeed, Sanchez’s medical records make clear that he has worked

successfully with BOP medical professionals to manage his conditions (see Gov’t Opp’n Ex. A).

See United States v. Brady, No. 18-cv-316 (PAC), 2020 WL 2512100, at *3–4 (S.D.N.Y. May 15,

2020) (acknowledging serious nature of defendant’s medical conditions but denying

compassionate release where conditions were stable and managed in BOP facility); United States

v. Garcia, No. 18-cr-802 (CM), 2020 WL 2468091, at *5–6 (S.D.N.Y. May 13, 2020) (denying

compassionate release to defendant with asthma, high blood pressure, and heart conditions housed

in facility with 40 documented cases of COVID-19).

       Furthermore, the record reflects that FCI Elkton has undertaken substantial steps to

minimize the danger COVID-19 poses to inmates. (See Gov’t Opp’n at 10–13 (describing those



                                                5
         Case 1:08-cr-00789-RJS Document 420 Filed 06/17/20 Page 6 of 7



steps).) Despite Sanchez’s adamant protestations to the contrary (see Doc. No. 417 at 1), the fact

that Sanchez tested negative for COVID-19 on May 18, 2020 suggests that FCI Elkton’s response

has mitigated the spread of COVID-19 in the facility at least to some extent (Gov’t Opp’n at 13;

id. Ex. A at 1). Thus, while the COVID-19 outbreak at FCI Elkton is undoubtedly serious, see

Wilson v. Williams, No. 20-3447, 2020 WL 3056217, at *7–9 (6th Cir. June 9, 2020), the facility’s

response has been correspondingly serious to effectively combat it, and the last time an inmate

required hospitalization for COVID-19 treatment was May 4, 2020 (Gov’t Opp’n at 13).

       Second, even if Sanchez could make this threshold showing, his motion would still fail.

Before the Court may grant compassionate release, it must assess the § 3553(a) factors to

determine “whether those factors outweigh the ‘extraordinary and compelling reasons’ warranting

compassionate release, particularly whether compassionate release would undermine the goals of

the original sentence.” United States v. Ebbers, 432 F. Supp. 3d 421, 430–31 (S.D.N.Y. 2020);

see also United States v. Walter, No. 18-cr-834, 2020 WL 1892063, at *2–3 (S.D.N.Y. Apr. 16,

2020) (denying compassionate release despite the presence of “extraordinary and compelling

reasons” because, among other things, the § 3553(a) factors did not favor early release); United

States v. Butler, No. 19-cr-834 (PAE), 2020 WL 1689778, at *2–3 (S.D.N.Y. Apr. 7, 2020) (same).

       In this case, the § 3553(a) factors, on balance, strongly disfavor compassionate release. In

particular, (1) “the nature and circumstances of the offense,” (2) “the need for the sentence

imposed . . . to reflect the seriousness of the offense, to promote respect for the law, and to provide

just punishment for the offense,” and (3) “the need for the sentence imposed . . . to afford adequate

deterrence to criminal conduct,” all outweigh the facts that might otherwise support Sanchez’s

release. See 18 U.S.C. § 3553(a).

       The Court’s reasons for imposing a sentence of 240 months’ imprisonment on Sanchez are



                                                  6
          Case 1:08-cr-00789-RJS Document 420 Filed 06/17/20 Page 7 of 7



just as applicable today as they were in 2009. (See Sent. Tr. at 39–52.) Releasing Sanchez now

would disserve those important interests. See Walter, 2020 WL 1892063, at *3; Butler, 2020 WL

1689778, at *3. Reducing his sentence by over five years and converting it to time served would

undermine its deterrent effect. Moreover, as the Court explained at sentencing, it could not “in

good conscience” impose a sentence less than 240 months because of the seriousness of Sanchez’s

crimes – trafficking over 300 kilograms of cocaine in a conspiracy that involved firearms,

corrupting a customs official, and the involvement of his wife and younger brother. (See Sent. Tr.

at 50.) The Court is sympathetic to Sanchez’s concerns for his health, but the relief he seeks is an

inappropriate remedy in these circumstances. See Ebbers, 432 F. Supp. 3d at 431 (acknowledging

that compassionate release should not “undermine the goals of the original sentence”).

         Of course, as the Court noted in its previous order (Doc. No. 410), Sanchez may still pursue

relief in the form of a furlough under 18 U.S.C. § 3622 or home confinement as contemplated in

the CARES Act, Pub. L. No. 116-136 (2020), and the Attorney General’s April 3, 2020

memorandum to the BOP. The decision to grant that relief, however, is exclusively reserved to

the discretion of the BOP.

                                          III. Conclusion

         For the reasons set forth above, Sanchez’s motion for compassionate release is DENIED.

The Clerk of Court is respectfully directed to terminate the motion pending at document number

417.

SO ORDERED.

Dated:          June 17, 2020
                New York, New York
                                                       ______
                                                       ____________________________________
                                                             __
                                                             __
                                                             _________________________
                                                                                     ____
                                                                                     __ ____
                                                                                          _ __
                                                       RICHARD
                                                       RICHAR A D J. SULLIVAN
                                                       UNITED STATES CIRCUIT JUDGE
                                                       Sitting by Designation

                                                  7
